IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                 December 11, 2007
                                 No. 06-50425
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

JAMES ALLEN CARAVAYO

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 3:05-CR-1581


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      The attorney appointed to represent James Allen Caravayo has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Caravayo has filed a response. The record is insufficiently
developed to allow consideration at this time of Caravayo’s claim(s) of ineffective
assistance of counsel. See United States v. Cantwell, 470 F.3d 1087, 1091
(5th Cir. 2006). Our independent review of the record, counsel’s brief, and



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-50425

Caravayo’s response discloses no nonfrivolous issue for appeal. Accordingly, the
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2